                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )                 4:18CR3013
                                       )
            V.                         )
                                       )
MARSHAL MARSHALL,                      )                   ORDER
                                       )
                   Defendant.          )
                                       )


     After de novo review, and specifically after considering the attachment to the
Appeal (filing no. 118 at CM/ECF pp. 4-7),

      IT IS ORDERED that the appeal (filing no. 118) is denied.

      DATED this 11th day of February, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
